IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: LIEN ASSERTED AGAINST            : No. 898 MAL 2014
MATTHEW HEFFRAN                         :
                                        :
                                        : Petition for Allowance of Appeal from the
PETITION OF: EASTERN ALLIANCE           : Order of the Superior Court
LNSURANCE                               :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.